Citation Nr: 0944240	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1951 to February 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which denied the above claim.


FINDINGS OF FACT

1.  The Veteran has additional right shoulder disability 
manifested by frozen right shoulder, with significant and 
persistent pain and marked limitation of motion due to pain, 
along with myofascial pain syndrome, as a result of a 
positioning injury sustained during a right carotid 
endarterectomy performed by a VA physician in a VA hospital 
in January 2003.

2.  The right shoulder disability was an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of a right shoulder disability based upon 
treatment at a VA medical facility have been met.  38 
U.S.C.A. §§ 1151, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.358 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right shoulder 
disability.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151

The Veteran asserts that she developed a right shoulder 
disability while undergoing a right carotid endarterectomy at 
a VA medical facility in January 2003.  She maintains that 
she had no right shoulder disability prior to the January 
2003 surgery at issue, and that she began having right 
shoulder pain upon awakening from her surgery.  She has 
described that, consequently, she experiences severe chronic 
pain, loss of range of motion, and loss of strength in her 
right upper extremity.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2009).

To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2009).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2009).  Additional disability or death caused by a Veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2009).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
Veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2009).

A review of the Veteran's claims file reveals that the 
Veteran underwent a right carotid endarterectomy on January 
14, 2003, at a VA hospital under the direction of a VA 
surgeon.  The diagnosis had been right internal carotid 
artery stenosis.  The hospital report shows that there were 
no intraoperative complications.  

VA outpatient treatment records dated from January 2003 to 
November 2003 show intermittent reports of symptoms 
associated with a right shoulder disability following the 
Veteran's January 2003 surgery.  The outpatient treatment 
records suggest that while she may have had some arthritis 
prior to the surgery, she did not have a right shoulder 
disability manifested by symptoms demonstrated following the 
surgery.  Additionally, the Veteran had experienced a 
cerebrovascular accident (stroke) in July 1998 that had 
resulted in temporary left-sided numbness, weakness, and 
fatigue; but there was no indication that this incident 
affected her right side.

A private medical record from J.W.G., D.O., dated in 
September 2003, shows that the Veteran was examined for the 
symptoms associated with her right shoulder disability.  Dr. 
G. indicated that her symptoms began immediately post 
operatively on January 14, 2003, for right carotid 
endarterectomy.  She appeared to have sustained a rotator 
cuff injury and/or brachial plexus injury intraoperatively.  
Dr. G. added that these limitations were not expected results 
of carotid endarterectomy; and that although she had some 
degenerative osteoarthritis, the limitations appeared to be 
due to injury, not arthritis.

A VA examination report dated in January 2004 shows the 
Veteran reported a history consistent with that set forth 
above.  The examiner noted that she had been variously 
diagnosed with several disorders relating to her right 
shoulder, to include frozen shoulder, reflex sympathetic 
dystrophy, and peripheral or cervical neuropathy.   The 
examiner discussed the various diagnoses and found that, 
while a type of sympathetic neuralgia (such as reflex 
sympathetic dystrophy or causalgia) may be part of the 
Veteran's problem, her overall condition was generally due to 
a frozen right shoulder, with significant and persistent pain 
and marked limitation of range of motion due to pain, along 
with myofascial pain syndrome.  The report also indicated 
that she had arthritis and other indications of cervical 
spine disease preexisting the surgery at issue.  

The examiner also indicated that based on the Veteran's not 
having any relevant conditions prior to surgery, her physical 
examination of her right side being normal at the time of 
admission for surgery, there being no evidence since then of 
a stroke or other neurological deficit directly connected to 
the surgery, her reporting that she had begun experiencing 
right shoulder and arm pain upon wakening from surgery, and 
her subsequent symptoms, the Veteran sustained a positioning 
injury during the surgery that resulted in her current 
disability.

The examiner's also indicated that although the Veteran 
sustained a positioning injury during surgery which resulted 
in her current right shoulder disability, there was no 
evidence of carelessness, neglect, or incompetence in 
connection with the performance of the procedure; and, 
furthermore, positioning injuries, although rare, were a 
potential risk of this procedure.  The examiner added that 
although this was not something that one would predict would 
be a common result, or even in most cases a rare result of a 
carotid endarterectomy, even individuals placed carefully by 
the best of skilled practitioners and checked by other 
medical practitioners and nurses in the operating room can 
sustain a significant positioning injury regardless of how 
carefully they were placed.  The examiner explained that once 
positioned and under anesthesia, were the Veteran 
uncomfortable, she would have been unable to notify medical 
personnel of her situation, and that once positioned, stretch 
injuries, restriction of blood flow, and the placement of 
weight on the shoulder were also possible.

Following a careful review of the record, the Board finds 
that, as per both the September 2003 opinion of Dr. G. and 
the January 2004 VA examiner's opinion, the Veteran's current 
right shoulder disability was likely the result an 
intraoperative occurrence during the January 2003 surgery, 
most likely a positioning injury.  There is no evidence of 
record that this was the result of the Veteran's own willful 
misconduct.  The January 2003 surgery has caused additional 
disability in the form of a variously diagnosed right 
shoulder disability, which had not been the case prior to the 
January 2003 surgery.

While it has not been shown that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing the medical 
treatment caused the right shoulder disability, Dr. G. 
concluded such limitations were not expected results of 
carotid endarterectomy, and the VA examiner concluded that 
this was not something that one would predict would be a 
common result, and even in most cases a rare result of a 
carotid endarterectomy.  While the VA examiner suggested that 
although rare positioning injuries were a potential risk of 
this procedure, resolving reasonable doubt in the Veteran's 
favor, given that this event was deemed to be rare and not an 
expected result of carotid endarterectomy, the Board 
concludes that sustaining a right shoulder disability was an 
unforeseeable consequence of the January 2003 surgery.

The Board notes that even if a right shoulder disability had 
been a foreseeable consequence of the January 2003 surgery, 
there is no evidence of record to suggest that the Veteran 
had been adequately informed that it, specifically, was a 
potential risk of the procedure.  While there is evidence 
that the Veteran had been provided with some type of consent 
form, informed consent must include explanation of the 
reasonably foreseeable associated risks, complications, or 
side effects.  38 C.F.R. § 17.32(c).  There is no evidence of 
record of any such informed consent setting forth a right 
shoulder disability as a foreseeable outcome of the carotid 
endarterectomy.

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the criteria for establishing 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a right shoulder disability as a result of VA medical 
treatment have been met.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right shoulder 
disability is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


